The opinion of the court was delivered by
Breaux, J.
Plaintiff sued the defendant for a separation from bed and board, also for an injunction restraining the defendant from alienating the property of the community.
*562The defendant filed the plea of general denial.
A short time after, the plaintiff by rule prayed to be allowed alimony, as she was without means of support.
After legal hearing she recovered alimony, to be paid monthly by her husband.
From this interlocutory judgment allowing her alimony the defendant has appealed.
On appeal the attorney representing the plaintiff filed a motion to dismiss the appeal on the ground that it is premature and from an interlocutory judgment, and that this court is without jurisdiction ratione materias.
The appellant also files a motion to dismiss, and annexed to it a copy of the judgment dismissing plaintiff’s suit in the District Court.
Both the appellant and the appellee move to dismiss the appeal.
It is therefore ordered that the appeal be dismissed at appellant’s costs.